Citation Nr: 0431546	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-29 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left flank, left leg, and 
genitals and, if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether 
service connection is warranted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
major depression and, if so, whether service connection is 
warranted.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder and, if so, whether service connection is 
warranted.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
upper respiratory infection and, if so, whether service 
connection is warranted.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
basal cell carcinoma and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1967, 
with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2003 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran's service connection claims 
are the subject of prior unappealed RO decisions.  Rating 
decisions in July 1988 and August 1988 denied entitlement to 
service connection for residuals of injuries to the back, 
left flank, left leg, and genitals and for an upper 
respiratory disorder.  A rating decision in July 1991 denied 
entitlement to service connection for PTSD and major 
depression.  A rating decision in February 1997 denied 
entitlement to service connection for basal cell carcinoma 
and for a major sleep disorder.  In addition, a rating 
decision in October 1999 found that additional evidence 
presented or secured since the prior denials was not new and 
material and did not reopen the veteran's service connection 
claims.  The July 1988, August 1988, July 1991, February 
1997, and October 1999 decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Since the rating decision in October 
1999, the veteran has submitted additional evidence, and the 
current appeal ensued.  Although the RO found that the 
additional evidence secured in connection with the veteran's 
claim for service connection for residuals of a back injury 
was new and material, the Board must determine whether new 
and material evidence has been presented or secured before 
considering a claim which was the subject of a prior final 
disallowance.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

On April 22, 2004, the veteran appeared and testified at a 
hearing by videoconference before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for PTSD and 
for residuals of a back injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  A rating decision in October 1999 found that new and 
material evidence had not been received to reopen the 
veteran's service connection claims.

2.  Evidence received since October 1999 concerning the 
veteran's back and PTSD is so significant that it must be 
considered in order to fairly decide the merits of the  
claims for service connection for residuals of a back injury 
and PTSD.

3.  Evidence received since October 1999 concerning the 
veteran's left flank, left leg, and genitals, major 
depression, sleep disorder, upper respiratory infection, and 
basal cell carcinoma is not so significant that it must be 
considered in order to fairly decide the merits of the  
claims for service connection for residuals of an injury to 
the left flank, left leg, and genitals, major depression, 
sleep disorder, upper respiratory infection, and basal cell 
carcinoma .


CONCLUSIONS OF LAW

1.  Evidence received since a final October 1999 RO decision 
is new and material, and the claims for service connection 
for residuals of a back injury and PTSD are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  Evidence received since a final October 1999 RO decision 
is not new and material, and the claims for service 
connection for residuals of an injury to the left flank, left 
leg, and genitals, major depression, sleep disorder, upper 
respiratory infection, and basal cell carcinoma are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A VCAA notice letter in April 2001 informed the veteran of 
the evidence needed to reopen a finally disallowed claim, the 
evidence which he should submit, and the evidence which VA 
would attempt to obtain.  The RO's letter notified the 
veteran that VA would make reasonable efforts to obtain non-
federal records identified by the veteran which were 
pertinent to his claims but that it was his responsibility to 
make sure that such records were received by VA.  The veteran 
was provided with contact information if he had questions or 
needed assistance.  A May 2001 RO letter requested detailed 
information from the veteran concerning the claimed in-
service stressors which allegedly resulted in PTSD.  A VCAA 
notice letter in April 2003 informed the veteran of specific 
evidence needed to reopen his claims for service connection 
for PTSD, a back disorder, and a sleep disorder.  A statement 
of the case furnished to the veteran in September 2003 set 
forth 38 C.F.R. § 3.159, VA assistance in developing claims, 
and advised the veteran of the reasons and bases for the 
denial of his claims.  A supplemental statement of the case 
furnished to the veteran in April 2004 and advised the 
veteran of the reasons and bases for the continued denial of 
his claims.

The Board's decision to reopen the appellant's claims of 
entitlement to service connection for residuals of a back 
injury and PTSD is completely favorable such that further 
notification and development pursuant to the VCAA is not 
required before reopening can be accomplished.  A 
determination as to the merits of those reopened claims is, 
however, deferred pending additional action set out in the 
REMAND following this decision.

With regard to the remaining issues, the RO's letter to the 
veteran, the statement of the case, and the supplemental 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claims with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error, particularly where the veteran 
was requested to submit medical evidence linking current 
disabilities to his active service.  The Board also finds 
that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA in connection with 
the claims decided herein.  In light of the foregoing, the 
Board concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).
         
With regard to the claims decided herein which have not been 
reopened, the VCAA does not require VA to reopen a claim 
which has been disallowed except when new and material 
evidence has been presented or secured.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  The veteran and his representative 
have not identified any additional existing evidence relevant 
to the claims which are not reopened by this decision.  
Therefore, the Board finds that the case is ready for 
appellate review.

II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Applicable laws regulations provide that, if a veteran was 
exposed to a herbicide agent during active service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service.  The listed diseases 
are: chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2004).  38 C.F.R. § 3.307(a)(6) (iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claims 
filed prior to that date.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

III. Factual Background and Analysis

A.	Back

The evidence of record at the time of  the October 1999 
rating decision, which was the most recent final disallowance 
of service connection for residuals of an injury to the back 
included the veteran's service medical records, a statement 
by the United States Army Adjutant General, statements by the 
veteran, post-service private treatment records, and a 
decision by an administrative law judge (ALJ) of the Social 
Security Administration (SSA).

The veteran's service medical records showed that, in October 
1966, he complained of back pain in the lumbar area.  The 
diagnosis was muscle strain.  The veteran's service medical 
records also contained a clinical record cover sheet 
pertaining to injuries sustained in May 1967 in Vietnam in a 
collision of a truck and another vehicle.  The clinical 
record cover sheet did not refer to any back injury.  In a 
report of medical history for separation in July 1967, the 
veteran denied having recurrent back pain.  At an examination 
for separation in July 1967, the veteran's spine and other 
musculoskeletal system were evaluated as normal.

On his original claim for compensation received in February 
1987, the veteran stated that he was treated in April or May 
1967 for injuries to his back, left leg, and genitals at the 
United States Army hospital, Pleiku, Vietnam.  In a February 
1991 statement, the veteran stated that he was treated at the 
Army hospital in Pleiku for his back and for residuals of a 
concussion for three to five days.  However, in July 1967, in 
response to a request by VA for original health records, the 
Office of the Army Adjutant General stated that the available 
records had been forwarded to VA. 

The basis for the denial of service connection by the rating 
decisions in July and August 1998 was that there was no post-
service medical evidence of a back disorder.

Records of a private physician dated in May 1996 noted that 
the veteran had been in a motor vehicle accident (MVA) that 
month and assessed him with back sprain secondary to the MVA.

In an August 1988 decision, an ALJ of SSA found that the 
veteran was entitled to a period of disability under laws 
administered by that agency from December 13, 1986, due to 
multiple impairments including low back pain syndrome.  The 
ALJ did not make a finding as to the time of onset of the 
veteran's low back pain syndrome.  

The additional evidence added to the record since October 
1999 includes the report of a VA examination in March 2003 
and the veteran's testimony at the hearing in April 2004.

At the VA examination in March 2003, the veteran stated that 
he hurt his back in a jeep accident in Vietnam in 1967.  He 
stated that he had chronic back problems after his separation 
from service.  A letter from his primary care physician 
stated that the veteran had back surgery in 1992.  The 
veteran stated that he had exacerbated his back problem in a 
MVA in 1992 or 1993.  The examiner noted that the veteran was 
a poor historian.  The veteran complained of pain in the 
upper lumbar region.  On examination, there was slight 
tenderness to palpitation about the L1-2 midline.  Range of 
motion of the back was limited.  The pertinent diagnosis was 
low back pain.  The examiner stated, "Based upon reported 
history, the low back condition is as likely as not related 
to his military service.  I do not have records of his lumbar 
surgery, and it is entirely conjectural as to the relative 
component of the back pain which may be related to the motor 
vehicle accident of 1992 or 1993."

At the hearing in April 2004, the veteran testified that his 
back was injured in 1967 in Vietnam in a collision between a 
truck and the jeep in which he was a passenger.   He 
testified that he continued to have sharp pain in his back.  
In his testimony, the veteran did not refer to any post-
service back injuries.

The report of the VA examination in March 2003 is new and, 
because the opinion of the examiner as to the etiology of the 
veteran's current back pain is favorable to the veteran's 
claim, it has some probative value and is thus material.  New 
and material evidence sufficient to reopen the claim for 
service connection for residuals of a back injury has thus 
been received.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

The issue of entitlement to service connection for residuals 
of a back injury on the merits is addressed in the remand 
portion of this decision below.

B.	Left Flank, Left Leg, and Genitals

The evidence of record at the time of the October 1999 rating 
decision consisted of  the veteran's service medical records, 
which include a clinical record cover sheet dated in May 1967 
indicating that the veteran sustained blunt trauma to his 
abdomen and left flank and an abrasion/contusion of his penis 
in a MVA.  At the examination for separation in July 1967, 
the veteran's abdomen, lower extremities, and genitor-urinary 
system were evaluated as normal.

The basis of the prior disallowance of service connection in 
July 1988 was that the injuries to the veteran's left flank, 
left leg, and genitals in service in May 1967 were acute and 
transitory and resolved without producing chronic disability.  

The additional evidence received since October 1999 consists 
of the veteran's testimony at the hearing in April 2004.  The 
veteran testified that not very long after his separation 
from service he was treated by a private physician for the 
injuries to his left side.  The veteran also testified that 
currently he had pain in his groin, left hip, and left knee-
to-ankle area, which he attributed to the injuries which he 
had sustained in the MVA in service in May 1967.  

The veteran's testimony is new but it is not material, 
because, as a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so his testimony is lacking in probative value.  
His claim for service connection for residuals of an injury 
to the left flank, left leg, and genitals is, therefore, not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).   

C.	PTSD

The evidence of record at the time of the October 1999 rating 
decision concerning PTSD included the veteran's Department of 
Defense (DD) Form 214, his service medical records, a 
decision by an ALJ of SSA, post-service medical records and 
reports.

The veteran's DD Form 214 did not show that the veteran 
received any combat citations or awards and there was no 
evidence from official sources that the veteran had engaged 
in combat with the enemy in Vietnam.  

The veteran's service medical records were negative for any 
complaints, findings, or diagnosis of any acquired 
psychiatric disorder.

In an August 1988 decision, the ALJ of SSA found that the 
veteran was disabled under laws administered by that agency 
as a result of multiple impairments including PTSD.

The post-service medical records included the report of a VA 
psychiatric examination in March 1991 which contained a 
provisional diagnosis of PTSD and the report of a private 
psychiatrist to the Illinois Bureau of Disability 
Adjudication Services which contained a diagnosis of probable 
PTSD.

The basis of the July 1991 unappealed RO denial of service 
connection for PTSD was that a stressor resulting in a 
diagnosis of PTSD had not been verified.  The unappealed 
October 1999 RO decision found that the additional evidence 
received did not show a verifiable in-service stressor or a 
definite diagnosis of PTSD.

The additional evidence received since October 1999 
concerning PTSD includes the report of a VA psychiatric 
examination in March 2003, a stressor statement by the 
veteran, and the veteran's testimony at the hearing in April 
2004.  

The VA psychiatric examiner in March 2003 diagnosed PTSD from 
Vietnam, chronic.

In a statement received in April 2003, the veteran listed the 
following claimed in-service stressors:

(1)	The veteran was a passenger on a plane which landed 
at An Khe, Vietnam, soon after another plane had 
crashed at that location.  He participated in the 
recovery of dead bodies from the crash site.  [The 
veteran did not provide the date of the alleged plane 
crash.]
(2)	He and another soldier transported the dead body of 
a soldier to a graves registration site in Vietnam.  
They drove a vehicle at night without lights and came 
under machinegun fire.  [The veteran did not provide 
the date or the route of this alleged trip.]
(3)	When he was in a hospital in Pleiku, Vietnam, after 
being injured in a MVA in May 1967, he saw many 
severely wounded soldiers, some of whom had missing 
body parts.
(4)	Near Phu Thie, Vietnam, he saw an elderly 
Vietnamese woman throw feces at a military convoy; a 
Korean officer got out of his vehicle and shot the 
woman in the head.  [The veteran did not provide the 
date of the alleged incident.]

In his testimony at the hearing in April 2004, the veteran 
described the following additional claimed in-service 
stressors:

(5)	In September or October 1966, at Bong Son, Vietnam, 
a convoy of his unit came under enemy fire; and
(6)	In December 1966, at An Khe, Vietnam, he sustained 
a shell fragment wound to his right leg.

The veteran's testimony as to claimed in-service stressors, 
which is new, provided information concerning the dates and 
places of such stressors that would permit an attempt to 
verify the stressors from official records, and so his 
testimony is material.  As new and material evidence has been 
submitted, the claim for service connection for PTSD is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the remand portion of this 
decision below.

D. Major Depression

The evidence of record at the time of the October 1999 rating 
decision concerning major depression included the veteran's 
service medical records and post-service VA and private 
treatment records and reports.

The veteran's service medical records were negative for 
complaints, findings, or a diagnosis of depression .  At the 
examination for separation in July 1967, the veteran was 
evaluated as psychiatrically normal.

At an evaluation of the veteran in August 1987 by a VA 
neuropsychologist, the impression was organic affective 
disorder vs. MDD [major depressive disorder].

VA psychological testing in September 1987 was consistent 
with depression.

In October 1987, a private psychiatrist reported a diagnosis 
of probable major depression to the Illinois Bureau of 
Disability Adjudication Services.

At a VA examination in March 1991, the impressions included 
dysthymia, provisional.  

Office records of a private physician in March 1992 contained 
a diagnosis of depression.

Office records of a private physician in July 1996 contained 
an assessment of depression.

In June 1998, a VA psychiatrist diagnosed dysthymia vs. major 
depressive disorder.

The medical evidence of record in October 1999 did not 
contain any opinion relating the veteran's depression to his 
active service.

The additional evidence received since October 1999 includes 
duplicate copies of post-service medical records dated prior 
to October 1999, the report of a VA psychiatric examination 
in March 2003, a report by a VA clinical social worker in 
September 2003, and testimony by the veteran at the hearing 
in April 2004.

The duplicate copies of the post-service medical records 
dated prior to October 1999 are not new.  The remaining 
additional evidence is new.

At the VA psychiatric examination in March 2003, the 
diagnoses on Axis I were PTSD from Vietnam, chronic, which 
did not seem to be associated with depression, which may be 
to the veteran's use of medications, and alcohol dependence 
in full remission.

In September 2003, the VA clinical social worker reported 
diagnoses of PTSD and alcohol dependence in remission.  

At the hearing in April 2004, the veteran testified that he 
had been hospitalized two or three times for treatment of 
PTSD and depression.

As the additional evidence does not contain any competent 
medical evidence relating current depression to the veteran's 
period of active service, it is not material.  The veteran's 
claim for service connection for depression is, therefore, 
not reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).    



E. Sleep Disorder, Claimed As A Result of Exposure To 
Herbicides

The evidence of record at the time of the October 1999 rating 
decision concerning a sleep disorder included the veteran's 
service medical records and post-service private treatment 
records.

The veteran's service medical records were negative for any 
complaints, findings, or diagnosis of a sleep disorder.  In a 
report of medical history for separation in July 1967, the 
veteran denied having frequent trouble sleeping.

In September 1987, a private family practice physician 
reported that he had first noted that the veteran had 
difficulty falling asleep in 1982.

Records of a private hospital showed that the veteran was 
admitted in June 1989 for evaluation of abdominal pain, an 
inability to sleep, and extreme fatigue.  The discharge 
diagnoses included depression with sleep disorder.

The evidence of record in October 1999 did not contain any 
competent medical evidence relating a sleep disorder to the 
veteran's active service.

The rating decision in February 1997 denied entitlement to 
service connection for a sleep disorder on a presumptive 
basis under 38 U.S.C.A. § 1116 , noting that a sleep disorder 
is not recognized in 38 C.F.R. § 3.309(e) as a disease 
associated with exposure to herbicides

The additional evidence received since October 1999 includes 
the report of a VA examination in March 2003 and the 
veteran's testimony at the hearing in April 2004.

At the VA examination in March 2003, the veteran stated that 
since his separation from military service he had been unable 
to routinely go to sleep without the use of alcohol or 
medication.  He stated that he had stopped consuming alcohol 
in 1986.  The examiner diagnosed a sleep disorder which might 
be due to a psychiatric disorder.  He stated that an etiology 
opinion was beyond his level of expertise.

At the hearing in April 2004, the veteran testified that he 
took medicine to sleep.  He stated that he slept fairly well 
if he took the medication.

The additional evidence concerning a sleep disorder is new 
but it is not material, because it does not relate a current 
sleep disorder to the veteran's active service or show that a 
sleep disorder is a disease resulting from exposure to 
herbicides for which presumptive service connection may be 
granted.  The veteran's claim for service connection for a 
sleep disorder is, therefore, not reopened.  See 38 U.S.C.A. 
§§ 1116, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
3.309(e) (2004).  

F. Upper Respiratory Infection

The evidence of record at the time of the October 1999 rating 
decision concerning upper respiratory infection included the 
veteran's service medical records and the report of a VA 
respiratory examination in December 1996.  

The veteran's service medical records showed that he was 
treated several times for upper respiratory infections 
(URIs).  At the examination for separation in July 1967, his 
lungs and chest were evaluated as normal.

At the VA respiratory examination in December 1996, diagnoses 
included COPD [chronic obstructive pulmonary disease], with 
no evidence of a significant restrictive defect on pulmonary 
function testing.  It was noted that the veteran had a 
history of smoking two packs of cigarettes per day.  He was 
not using an inhaler at the time of the examination.

The evidence of record in October 1999 did not include any 
competent medical evidence relating the veteran's lung 
disease to URIs during active service.

The additional evidence received since October 1999 includes 
the veteran's testimony at the hearing in April 2004.  He 
testified that in basic training he had an upper respiratory 
infection and that during the first winter after his 
separation from service in 1967 he was treated for bronchial 
infections.

The veteran's testimony is new but it is not material, 
because as a layman the veteran is not qualified to offer an 
opinion on a question of medical causation such as whether 
his post-service COPD is related to URIs during service.  
Espiritu, supra.  The veteran's claim for service connection 
for upper respiratory infection is, therefore, not reopened.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

G. Basal Cell Carcinoma, Claimed As A Result of Exposure To 
Herbicides

The evidence of record at the time of the October 1999 rating 
decision concerning basal cell carcinoma included the 
veteran's service medical records and a statement by the 
veteran.

The veteran's service medical records were negative for any 
findings or diagnosis of basal cell carcinoma.  At the 
examination for separation in July 1967, the veteran's skin 
was evaluated as normal.

In a statement received in December 1996, the veteran stated 
that he had been treated for basal cell carcinoma which he 
felt was a result of exposure to Agent Orange.

The Board notes that the evidence of record in October 1999 
did not contain a diagnosis of basal cell carcinoma.

The additional evidence received since October 1999 consists 
of the veteran's testimony at the hearing in April 2004.  The 
veteran testified that a private physician removed basal cell 
carcinoma from his nose in 1997 and the physician related the 
carcinoma to exposure to Agent Orange.

The veteran's testimony is new but it is not material, 
because a layman's account of what a physician purportedly 
said does not constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The veteran's claim for 
service connection for basal cell carcinoma is, therefore, 
not reopened.  See 38 U.S.C.A. §§ 1116, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 3.309(e) (2004).  

ORDER

New and material evidence having been received, the claims 
for service connection for residuals of a back injury and 
PTSD are reopened and the appeal is granted only to that 
extent.

New and material evidence not having been received, claims 
for service connection for residuals of an injury to the left 
flank, left leg, and genitals, major depression, a sleep 
disorder, upper respiratory infection, and basal cell 
carcinoma are not reopened, and the appeal on those issues is 
denied.


REMAND

With regard to the claim for service connection for residuals 
of a back injury, it is not clear whether all service 
clinical records have been obtained by VA, and the Board 
finds that a further attempt should be made to secure any 
available records of treatment of the veteran at an Army 
hospital in Pleiku, Vietnam, in May 1967.  Furthermore, any 
available records of the veteran's treatment for a back 
injury in a post-service MVA and of post-service back surgery 
would be pertinent to the issue on appeal, and so an attempt 
to obtain such records should be made.  Further development 
is thus indicated.

In addition, the Board finds that an opinion should be 
obtained from a specialist in orthopedics, if available, who 
has reviewed all of the veteran's service medical and 
hospital records and his pertinent post-service medical 
records, on the issue of the likelihood that a current back 
disorder is etiologically related to a claimed back injury in 
service in May 1967.

With regard to issue of entitlement to service connection for 
PTSD, the Board finds that the veteran has provided 
sufficient information so that VA is required by the VCAA to 
attempt to verify his claimed in-service stressor from 
official sources, and so development in that regard is also 
indicated.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that the 
National Personnel Records Center or any 
depository of records to which the 
veteran's service hospital records were 
retired provide any records of a claimed 
hospitalization of the veteran in May 
1967 at a United States Army hospital in 
Pleiku, Vietnam.

2.  The AMC should send the veteran a 
letter requesting that he identify the 
physicians and medical facilities which 
treated him for injuries sustained in a 
MVA and who  performed surgery on his 
back in 1992 or 1993.  After obtaining 
any necessary releases from the veteran, 
the AMC should attempt to obtain copies 
of all such clinical records.

3.  The AMC should then arrange for the 
veteran to be examined by a specialist in 
orthopedics, if available, or by another 
physician with appropriate training and 
expertise to determine the nature and 
severity of any current back disorder.  
It is imperative that the examiner review 
the pertinent medical records in the 
claims file, to include service medical 
records and post-service treatment 
records.  After a records review and an 
examination of the veteran, the examiner 
should respond to the following question:  
Is it more likely (greater than 50 
percent probability), less likely (less 
than 50 percent probability), or at least 
as likely as not (50 percent probability) 
that a current low back disorder, if 
found, is etiologically related to an 
injury to the back sustained in a MVA in 
Vietnam in May 1967?  A rationale for the 
opinion expressed should be provided.  

4.  The AMC should send the veteran a 
letter requesting that he state the 
approximate date and month (to within a 
three month period) of the claimed in-
service stressors as stated in his April 
2003 stressor statement.  

5.  The AMC should obtain the veteran's 
Department of the Army (DA) Form 20, 
service personnel record, and forward 
that document, the veteran's DD Form 214, 
his April 2003 stressor statement(s), and 
the relevant pages of the transcript of 
the veteran's testimony concerning 
stressors at the April 2004 record to the 
Center for Unit Records Research (CURR), 
7798 Cissna Road, Springfield, Virginia 
22150, and request that CURR attempt to 
verify the veteran's claimed in-service 
stressors.  Any information obtained is 
to be associated with the claims file.

6.  Following receipt of CURR's report, 
and the completion of any additional 
development warranted or suggested by 
that agency, the AMC should prepare a 
report detailing the nature of any combat 
action, or in-service stressful event, 
verified by CURR.  If no combat stressor 
has been verified, the AMC should so 
state in its report.  The report is then 
to be added to the claims file.

7.  In the event that CURR verified a 
stressor, the AMC should arrange for the 
veteran to be seen by a VA psychologist 
who should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory 
evaluation with PTSD sub scale testing, 
to determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  In the event that 
CURR does not verify a stressor, the RO 
should not undertake any additional 
development but should return the case to 
the Board for further appellate review.

8.  In the event that a stressor has been 
verified, the AMC should arrange for the 
veteran to be scheduled for a psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by CURR and/or 
the AMC may be relied upon.  If the 
examiner believes that PTSD was caused by 
an in-service stressor, the examiner must 
identify which stressor detailed in 
CURR's and/or the AMC's report is 
responsible for the conclusion.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  If 
the examining psychiatrist's diagnosis 
differs from the diagnosis rendered by 
the examining psychologist, the examiners 
must reconcile the differing diagnoses.  
The psychiatrist must assign a Global 
Assessment of Functioning Score which is 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  The 
examination report should be typed.

9.  Following completion of the 
foregoing, the AMC should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  See 
West v. Brown, 
7 Vet. App. 70, 77-8 (1994).  

10.  Once the foregoing development is 
completed, the AMC should readjudicate 
the veteran's claims based on 
consideration of all of the evidence of 
record.  If the AMC denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
   
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



